                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:14-CR-130-4-TWT
 KAMALI RIVES
 also known as
 Kut,
   Defendant.


                                     ORDER

      This is a criminal action.      It is before the Court on the Report and

Recommendation [Doc. 307] of the Magistrate Judge recommending denying the

Defendant’s pro se Motion to Vacate Sentence [Doc. 297]. The Defendant has a lot

of nerve. In 2014, the Defendant was indicted on 23 counts of mail fraud, bank fraud,

access device fraud, and identity theft. On January 7, 2015, the Magistrate Judge

granted the Defendant’s Motion for Bond. That Order was appealed to me by the

Government. I revoked the Order of the Magistrate Judge and ordered the Defendant

detained until trial. The Defendant appealed my Order to the Court of Appeals which

affirmed my Order. On December 16, 2015, after the case had been set for trial, the

Defendant pleaded guilty to all counts of the indictment. On March 4, 2016, I
sentenced the Defendant to 234 months in the custody of the Bureau of Prisons and

ordered him to pay $602,338.32 in restitution. The Defendant’s court appointed

attorney appealed his sentence. On September 8, 2016, the Defendant was mistakenly

released from the Fulton County Jail. He has been a fugitive ever since. On June 29,

2018, the Clerk received a package from the Defendant containing his pro se Motion

to Vacate Sentence [Doc. 297] alleging ineffective assistance of counsel. The

Government argued in response that the motion should be denied because the

Defendant had absconded from custody. Apparently unaware that the Defendant was

a fugitive, the Court of Appeals ruled on the merits of the Defendant’s appeal and

affirmed my sentence. The Magistrate Judge recommended denying the Defendant’s

Motion to Vacate Sentence on the grounds that it was untimely under 28 U. S. C. §

2255(f). No objections to the Report and Recommendation have been filed. Therefore,

I approve and adopt the Report and Recommendation as the judgment of the Court.

The Defendant’s Motion to Vacate Sentence [Doc. 297] is DENIED. However, I will

consider any late-filed Objections if they are personally delivered by the Defendant

to a Deputy United States Marshal on the sixteenth floor of the Richard Russell

Building within 10 days from the date of this Order. The Defendant must present

appropriate identification and advise the Deputy Marshal that he is a fugitive from

justice.


T:\ORDERS\USA\14\14cr130-4\r&r2.wpd     -2-
         SO ORDERED, this 9 day of January, 2019.



                                      /s/Thomas W. Thrash
                                      THOMAS W. THRASH, JR.
                                      United States District Judge




T:\ORDERS\USA\14\14cr130-4\r&r2.wpd           -3-
